On this appeal from a sexual predator determination by Judge Christopher Boyko, I concur in part, dissent in part and would vacate the judgment.2 The majority opinion finds that the State failed to present clear and convincing evidence that Abelt was a sexual predator, yet inexplicably remands the case and orders the judge to appoint an expert for Abelt to provide a current psychological assessment, relying, inter alia, on the Ohio Supreme Court's recent opinion in State v. Eppinger (2001), 91 Ohio St.3d 158, 743 N.E.2d 881. What the majority fails to recognize is that, once it has determined that the State failed to present sufficient evidence, there is absolutely no need to remand the case to now enable Abelt to rebut what was clearly insufficient evidence of future criminal sexual predilections. The majority's bizarre resolution essentially allows the State a second opportunity to prove its case, when its initial failure to present sufficient evidence should bar further proceedings. The majority is granting the State a *Page 178 
new hearing (trial) despite the fact that the State never requested it nor presented grounds for one, and Abelt, who prevailed in this appeal, now must prove he is not a sexual predator although the State failed in its burden of proof that he is one.
I agree with the majority's conclusion that the State, by failing to present evidence of Abelt's current condition, failed to show by clear and convincing evidence that he was likely to re-offend. Unfortunately, the majority then makes the following statement, with which App.R. 12 and I cannot agree:
    Since the evidence utilized by the trial court was legally insufficient to determine, by clear and convincing evidence, that Abelt was likely to re-offend and commit further sexually oriented offenses, the matter must be remanded so that the trial court can consider all parts of the record available to the court, a current psychological assessment of Abelt at State's expense, and the statutory factors listed in R.C. 2950.09(B)(2).
(Quoting Eppinger).
App.R. 12(B) provides, in relevant part:
    When the court of appeals determines that the trial court committed error prejudicial to the appellant and that the appellant is entitled to have judgment or final order rendered in his favor as a matter of law, the court of appeals shall render the judgment or final order that the trial court should have rendered, or remand the cause to the court with instructions to render such judgment or final order. (Emphasis added.)
Based on the majority's finding that the State's evidence was legally insufficient to support its burden of proof, Abelt is entitled to judgment as a matter of law, and this court has a duty to enter that judgment or order the judge to do so. Moncol v. Bd. of Edn. of N. Royalton School Dist. (1978), 55 Ohio St.2d 72, 76-78, 9 O.O.3d 75,378 N.E.2d 155, 158-59; Leighton v. Hower Corp. (1948), 149 Ohio St. 72, 36 O.O. 432, 77 N.E.2d 600, paragraphs two and three of the syllabus.
The issue of whether a court can or should appoint an expert to aid in a defendant's case should only arise after the State has met its burden of producing evidence and setting forth a prima facie case. A defense expert is not necessary in a case such as this, where the majority has determined that the State failed to produce sufficient evidence to support a sexual predator determination. Moreover, by granting Abelt a court-appointed psychiatric exam and remanding the case to allow the State to use that exam to supplement its insufficient evidence, the majority has essentially placed the burden of proof on Abelt rather than on the State.
Although Eppinger approved court appointment of experts for indigents, the appointment of an expert is still discretionary, and a defendant is given an uncertain (and probably slim) chance of obtaining an appointment, despite the *Page 179 
fact that he has now been saddled with the burden of producing evidence that he is not likely to commit a sexual offense in the future. Not only is it wrong to place the burden of producing this evidence on a defendant, that wrong is compounded when the defendant's ability to meet that burden is a matter of judicial discretion.
While I understand that the Ohio Rules of Evidence do not strictly apply to sexual predator determinations, State v. Cook (1998),83 Ohio St.3d 404, 425, 700 N.E.2d 570, 587, such proceedings cannot be reduced to witch hunts that throw out all established rules in order to utilize whatever ad hoc rubrics are convenient to sustain the latest determination. For all who would cite this case as authority, let me state this caveat: There is no need to rebut insufficient evidence. The majority's remand gives the State a second opportunity when it should be barred from continuing this action against Abelt, and it improperly transfers the burden of producing evidence when, unquestionably, it should be and was placed upon the State.
I cannot fathom how the majority can intellectually justify this decision.
2 [Dissents are] appeals to the brooding spirit of the law, to the intelligence of another day. Charles Evans Hughes, Chief Justice of the U.S. Supreme Court 1930-1941.